POLEN, Judge,
dissenting.
Although the trial court did not have the benefit of our opinion in Krawzak v. Government Employees Insurance Co., 660 So.2d 306 (Fla. 4th DCA 1995), rev. granted, 670 So.2d 938 (Fla.1996), it appears that in a suit for uninsured/underinsured motorist benefits, the insurance carrier may now be identified to the jury as a party in the lawsuit. The majority acknowledges it was error for the trial court to preclude appellants’ counsel from mentioning appellee State Farm Mutual Automobile Insurance Co. in his redirect examination of Dr. Alexakis, appellee having opened the door on cross. However, they find the error to be harmless. I disagree, and would reverse for a new trial on this ground.
I agree that no reversible error is demonstrated by the trial court’s refusal to give a jury instruction on aggravation of a preexisting condition.